Citation Nr: 1800096	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  14-31 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus with plantar fasciitis, currently evaluated a 10 percent disabling.

2.  Entitlement to an increased rating for degenerative changes of the lumbar spine, currently evaluated a 10 percent disabling.

3.  Entitlement to an increased rating for degenerative joint disease (DJD) of the right knee, currently evaluated a 10 percent disabling.

4.  Entitlement to an increased rating for DJD of the left knee, currently evaluated a 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to November 1976 and September 1980 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A video conference was held before the undersigned Veterans Law Judge (VLJ) in January 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination in May 2012.  At the January 2017 videoconference, the Veteran stated that his symptoms have worsened for all claimed disabilities.  Appropriate VA examinations should be scheduled to assess his current disability picture.  

Further, at the videoconference, the Veteran reported ongoing private and VA treatment.  His updated treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all healthcare providers (both VA and non-VA) that have treated him for his disabilities of the feet, lumbar spine, and knees since July 2017. Make arrangements to obtain all records that he adequately identifies.

2. After the above records have been obtained, schedule the Veteran for VA examinations to determine the severity of his disabilities of the feet, lumbar spine, and knees. All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail. If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

3. Finally, readjudicate the claims on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




